Citation Nr: 0841421	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-379 20A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 10 percent disabling. 

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis C.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from April 1969 through April 
1971, for which he received an honorable discharge.  He 
reenlisted and served from August 1971 to July 1974, but was 
discharged under other than honorable conditions pursuant to 
the sentence of a special court martial. 

By Administrative Decision in April 2003, the RO determined 
that, based upon willful and persistent misconduct in 
service, the character of discharge for the veteran's latter 
period of service was "under other than honorable conditions 
for VA purposes."  The Board notes that the conclusion in 
the Administrative Decision is incorrect, in that 38 C.F.R. § 
3.12(d)(4) specifies that a VA finding that a discharge or 
release was due to willful and persistent misconduct requires 
the separation to be considered as having been issued "under 
dishonorable conditions." 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying a compensable evaluation for the 
veteran's service-connected left knee disorder, and denying 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for hepatitis C and type I diabetes mellitus.  In the 
course of appeal, by an August 2004 decision, the RO granted 
an increased evaluation for the left knee disorder to 10 
percent disabling.  However, the veteran continued his appeal 
for an increased evaluation from that 10 percent rating.  

By an October 2004 submission accepted as a VA Form 9, the 
veteran raised the issue of entitlement to service connection 
for hepatitis C on a direct basis.  That issue is referred to 
the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to an increased evaluation for a 
left knee disorder is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  The competent and probative evidence of record is against 
a finding that the veteran's hepatitis C was caused or 
aggravated by, or that it continued beyond natural progress 
as a result of, VA hospital care, medical or surgical 
treatment, or examination.

2.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the veteran's type I diabetes 
mellitus was caused by medical treatment administered by VA, 
and was the result of a not-reasonably-foreseeable 
consequence of that medical treatment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for hepatitis C, as caused by any hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2008).

2.  Giving the benefit of the doubt to the appellant, the 
Board concludes that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
type I, as caused by VA medical treatment, have been met.  
38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.154, 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, as 
detailed below, any VCAA notice timing error has been 
appropriately cured.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

As an initial matter, the Board herein grants benefits for 
pursuant to the provisions of 38 U.S.C.A. § 1151, for the 
veteran's diabetes mellitus type I.  This constitutes a 
complete grant of the benefit sought as to that claim, and 
hence there is no reasonable possibility that additional 
notice or development assistance would further that claim.  

VA has fulfilled the above requirements in this case for the 
issue of entitlement to benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, for hepatitis C, and to the extent 
initial VCAA notice prior to initial adjudication failed to 
appropriately notify the veteran, this failure was cured by 
further VCAA notice and development, and subsequent 
readjudication by the RO.  Mayfield; Prickett, supra.  A VCAA 
notice letter was issued in February 2003, prior to the April 
2003 RO initial adjudication of the appealed hepatitis C 
claim pursuant to 38 U.S.C.A. § 1151.  Following the initial 
adjudication, a further VCAA notice was sent in October 2006, 
and thereafter, following appropriate development, the RO 
readjudicated the claim by SSOCs in March 2007 and July 2008.  

The VCAA notice letters informed the veteran of the notice 
and duty-to-assist provisions of the VCAA, of the bases of 
review, and of the information and evidence necessary to 
substantiate the hepatitis C claim.  He was also told by 
these letters that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, the October 2006 
development letter addressing the appealed hepatitis C claim 
did address the downstream issues of initial rating and 
effective date, and, as noted, the claim was thereafter 
readjudicated by an SSOC in July 2008.
 
The development letters also requested that the veteran 
advise of any VA and private medical sources of evidence 
pertinent to his hepatitis C claim, and provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about VA and private treatment, in 
support of the claim.  The veteran did not inform of 
obtainable private treatment records, but did inform of VA 
treatment records, and the RO appropriately requested VA 
treatment records.

As discussed below, the hepatitis C claim relates, in part, 
to treatment at Martin Luther King Hospital in 1982, with 
transfer from that facility to the Long Beach VA Medical 
Center (VAMC) in September 1982.  The record reflects that 
records from the Brentwood VAMC, including Long Beach VAMC 
treatment records of hospitalization from September 1982 to 
January 1983, were obtained by the RO and associated with the 
claims file in September 1983.  In October 1984, based on a 
June 1984 claim by the veteran, the RO requested current 
treatment records from the Brentwood VAMC, and obtained a 
record of hospitalization from August 1984 to September 1984 
ostensibly for substance dependence.  

The RO in June 1994 sought treatment records from VAMC Long 
Beach from September 1982 to May 1983, corresponding to 
reported dates of treatment of the veteran, and received a 
reply in July 1994 from that facility that they had no 
records of the veteran.  In the course of the present claim, 
in February 2003, the RO again requested records from that 
facility, this time for treatment between January 1984 and 
December 1984.  A February 2003 reply from the facility 
informed that records had been transferred to the VAMC in 
Brentwood, California, in April 1986.  

Thus, while there is an apparent conflict between the 
administrative records as reported by the Brentwood VAMC, 
showing transfer of Long Beach records in April 1986, and 
records obtained by the RO showing transfer of Long Beach 
records to the Brentwood VAMC some time prior to September 
1983, there is nonetheless apparent consistency to the effect 
that records were obtained and associated with the claims 
file, inclusive of VA records of hospitalization and surgical 
treatment at the Long Beach VAMC between September 1982 and 
January 1983, without an administrative indication of 
available records of surgery, hospitalization, or other care 
or treatment at the Long Beach VAMC which have yet to be 
obtained.  

The veteran was appropriately informed, including by the 
appealed rating decision, an August 2004 SOC, and SSOCs in 
March 2007 and July 2008, of records obtained, and, by 
implication, of records not obtained.  While the veteran's 
representative submitted additional records subsequently in 
October 2008, these were records from the Palo Alto VAMC 
already previously obtained and associated with the claims 
file prior to the most recent SSOC in July 2008.  The veteran 
was adequately informed of the importance of obtaining all 
relevant records, and of his ultimate responsibility to see 
that records are obtained in furtherance of his claims.  

The veteran has addressed his claim for hepatitis C by 
written statements.  He did not request a hearing in 
furtherance of his appeal, despite his being offered the 
opportunity of a hearing including by notice accompanying the 
appealed RO adjudication and the VA Form 9 accompanying the 
October 2004 notice associated with the October 2004 SOC.  
Neither the veteran nor his authorized representative have 
expressed a desire for a further opportunity to address his 
appealed claim for hepatitis C that has not been fulfilled.  

The Board is satisfied that pertinent records have been 
requested and obtained, to the extent reasonably possible, 
and associated with the claims file.  The Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence.  It appears that all known and 
available records relevant to the 38 U.S.C.A. § 1151 claim 
for hepatitis C have been obtained and are associated with 
the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as available VA 
records, and the veteran has not provided information or 
authorization, or otherwise indicated the existence and 
availability of other relevant records. 

The Board finds that a VA examination is not necessary in 
this case to fulfill the duty to assist the veteran's claim 
for hepatitis C pursuant to the provisions of 38 U.S.C.A. 
§ 1151, because there is no competent evidence showing that 
the claimed hepatitis C was caused or aggravated by VA 
hospital care (or failure to provide care), medical or 
surgical treatment, or examination.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  The veteran's theories or 
assertions, without supporting evidence and with the weight 
of the evidence against any causal link to VA care, do not 
rise to a level of evidentiary support indicating a plausible 
basis of claim, so as to require examination.  McLendon; 
Wells.

Based upon the foregoing, the Board concludes that no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim prior to the Board's adjudication.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no reasonable avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

In Appellant's Brief, dated in November 2008, the veteran's 
representative argued that the Board should ascertain whether 
there are VA medical quality-assurance records pertaining to 
the veteran's case and, if so, obtain them for this claim.  
In this regard, the Board would note that such records are 
protected from disclosure by 38 U.S.C.A. § 5705(a), and may 
only be disclosed in limited circumstances pursuant to 38 
U.S.C.A. § 5705(b), circumstances which have not been shown 
to exist in the context of the current claim.  Moreover, 
neither the veteran nor the representative has averred that 
such records actually exist or explained how they might be 
relevant to the claim on appeal.  The Court has noted that 
"such an assertion is at odds with a statutory scheme 
requiring that the claimant adequately identify relevant 
records that the claimant wishes the Secretary to obtain."  
Loving v. Nicholson, 19 Vet. App. 96, 103 (2005).  The 
representative also alleged that a pertinent provision of the 
VA Adjudication Manual, M21-1, at Part IV, Chap. 22, Subchap. 
1, § 22.03, is invalid.  That manual provision was rescinded 
in a manual rewrite (MR) project.  See Veterans Benefits 
Administration MR Transmittal Sheet (Dec. 13, 2005).  See 
also 38 C.F.R. § 17.508(a), which requires specific 
authorization for VA personnel to gain access to quality-
assurance documents, and does not provide such authorization 
for adjudicative personnel.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court must "take due account of the rule of prejudicial 
error."

II.  Claims for Benefits for Hepatitis C and Diabetes 
Mellitus Type I,
Pursuant to the Provisions of 38 U.S.C.A. § 1151

The veteran contends that he is entitled to benefits based on 
the provisions of 38 U.S.C.A. § 1151, for both hepatitis C 
and diabetes mellitus, type I.  

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable. 

The implementing regulation (applicable to section 1151 
claims received on or after October 1, 1997) is 38 C.F.R. § 
3.361 (2008), which provides that, in order to determine 
whether a veteran has an additional disability, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  38 C.F.R. § 
3.361(b).  Claims based upon claimed additional disability 
due to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) (informed consent) or (d)(2) 
(unforeseen event) of this section.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent. To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 which are immaterial under the circumstances of a 
case will not defeat a finding of informed consent. 38 C.F.R. 
§ 3.361(d)(1).


Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32, as provided at 38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot be found to have caused the 
continuance or natural progress of a disease or injury for 
which such care was furnished, unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability which may reasonably be observed by laypersons.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In his notice of disagreement submitted in April 2004, the 
veteran expressed his belief that he contracted hepatitis C 
through blood transfusions received at the VA Medical Center 
(VAMC) in Long Beach, California, in the course of surgeries 
for gunshot wounds.  He contended that he received blood each 
time he underwent surgery at that facility, and that he was 
hospitalized for six to seven months.  He also then conceded 
that he was using illicit drugs at that time.  

Regarding his claim for diabetes mellitus, type I, the 
veteran contends that he contracted the disease as a result 
of interferon therapy for his hepatitis C.  

A.  Claim for Hepatitis

First addressing the hepatitis C claim, the Board notes that 
the veteran has on multiple occasions conceded a long history 
of illicit drug abuse, including intravenous drug use.  A 
March 1995 hospitalization treatment note records the 
veteran's self-report of a 20-year history of abuse of 
alcohol, heroin, and cocaine, and of reportedly being clean 
and sober for the prior eight years.  Looking to early 
records, March 1976 VA records of hospitalization for heroin 
addiction note that the veteran admitted heroin addiction for 
three years, a self-reported habit of between six and eight 
spoons per day.  Treatment records from that March 1976 
hospitalization reflect the veteran's admitting that he used 
the drug by injecting it into his arm.  Other records reflect 
a long criminal history, with incarceration over multiple 
periods, and use of drugs indicated both in and out of 
prison.  

The evidentiary record reflects that the veteran was 
diagnosed with hepatitis C in 1993, whereas he contends that 
he was diagnosed with the disease in 1989.  The precise date 
of first diagnosis is not material to the veteran's claim of 
contracting the disease through VA treatment.  As the RO 
noted in its April 2003 decision, records reflect that the 
veteran was treated including with surgery at a non-federal 
hospital facility, Martin Luther King Hospital, from August 
to September of 1982 for gunshot wounds, including a 
penetrated abdominal aorta, prior to transfer to VAMC Long 
Beach, with treatment and hospitalization at the VA facility 
between September 1982 and January 1983.  VA surgeries 
consisted of drainage of a left subphrenic abscess twice in 
September 1982, a 12th rib resection in September 1982, and a 
colostomy take-down in December 1982.  VA records do not 
reflect that the veteran was given any blood transfusions 
during his September 1982 to January 1983 hospitalization or 
during any of those VA surgeries.  

The veteran's uncorroborated contentions that he received 
blood transfusions during each medical procedure administered 
at the Long Beach VAMC are outweighed by the medical records 
from that time, which are judged to be more reliable.  This 
is particularly the case because the veteran would not have 
been conscious during these surgeries and hence could not 
have witnessed any surgical transfusions first-hand, and 
because of the inherent unreliability of his lay reports of 
what he heard medical practitioners say concerning these 
surgeries.  The Court, in addressing such evidence, has held 
that a layperson's account, filtered through a layperson's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

Accordingly, with the weight of the evidence against the 
veteran's having received blood transfusions during VA 
hospitalization and surgery in 1982, the absence of any 
indication of a likely opportunity otherwise to contract 
hepatitis C through VA treatment in this case, and the 
veteran's private hospitalization following multiple gunshot 
wounds, as well as his admitted long history of polysubstance 
abuse including intravenous drug abuse, the Board concludes 
that the evidence weighs heavily against the veteran having 
contracted hepatitis C through any VA medical treatment or 
hospitalization, and in favor of these other noted potential 
causes as the more likely avenues for the veteran contracting 
hepatitis C in this case.  

The veteran has also contended that he should have been 
tested for hepatitis C earlier than 1993, and that a failure 
to diagnose and treat the disorder earlier led to increase in 
severity of the disorder.  However, benefits under 
38 U.S.C.A. § 1151 simply do not extend to benefits based on 
a failure to seek out veterans with a history of drug abuse 
or to test them on a regular and ongoing basis for each 
communicable disease which they might contract by that drug 
abuse, as the veteran appears to contend.  Hence, as a matter 
of law, the Board finds no basis for the veteran's theory of 
claim for 38 U.S.C.A. § 1151 benefits based on VA failure to 
timely test for and discover hepatitis C, in the absence of 
indicative signs or symptoms of the disease in the course of 
VA examination, care, or treatment.  Therefore, his claim of 
entitlement to 38 U.S.C.A. § 1151 benefits, based on that 
theory, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The Board also finds no medical or other evidence to 
otherwise support the veteran's contention of aggravation of 
hepatitis C through VA care.  The Board's review of the 
voluminous clinical records shows ongoing and frequently 
intensive care and treatment for the veteran's hepatitis C at 
VA facilities beginning in 1993.  No lapse or failure to 
administer appropriate care or treatment is indicated in 
these records, and no medical evidence has been presented to 
this effect.  The veteran, as a lay person, lacks the 
requisite expertise to comment cognizably on any adverse 
impacts of VA care on his hepatitis C, or on any fault 
associate with any adverse impact.  Espiritu; cf. Jandreau.  
In short, there is no showing in this case that VA failure to 
diagnose or treat, or failure timely to diagnose or treat the 
veteran's hepatitis C caused any aggravation of the hepatitis 
C or caused any continuance or natural progress of the 
disease.  38 C.F.R. § 3.361(c)(2).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for benefits pursuant 
to 38 U.S.C.A. § 1151, for hepatitis C, based on any care, 
diagnosis, treatment, or lack thereof, by VA.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

B.  Claim for Diabetes

Regarding the claim for benefits under 38 U.S.C.A. § 1151 for 
the veteran's diabetes mellitus, type I, the medical evidence 
of record in support of this claim is as follows.  The 
veteran was afforded interferon treatment between January and 
March of 1995 as a treatment for his hepatitis C.  During the 
course of that treatment, he developed diabetes mellitus, 
type I, as diagnosed in March 1995.  Upon hospitalization at 
the Palo Alto VAMC in March 1995 for that new-onset diabetes 
mellitus, a VA endocrinologist conducted a consultation 
evaluation.  The endocrinologist characterized the veteran's 
case as a "fascinating problem," and concluded, based upon 
a review of the record and the presence of elevated blood 
glucose readings in 1993 to 1994, that the veteran had 
manifested "smoldering" diabetes mellitus, type I, prior to 
the interferon treatment, and that VA's interferon treatment 
had precipitated the onset of active type I diabetes 
mellitus.  To arrive at this conclusion, the endocrinologist 
reviewed medical literature and considered various causal 
hypotheses for the onset of the veteran's active diabetes 
mellitus, type I. 

The Board finds that the evidence of record is at least in 
approximate balance as to whether type I diabetes mellitus 
developed as a result of interferon treatment administered by 
VA for treatment of the veteran's hepatitis C, and that the 
development of diabetes was not an event that was reasonably 
foreseeable at that time.  Accordingly, entitlement to 
benefits for the veteran's type I diabetes mellitus on that 
basis is warranted.  38 C.F.R. § 3.361(d)(2).  

Based on the endocrinologist's having to conduct substantial 
research to ascertain what may have caused the veteran's 
diabetes mellitus type I, and that he only then was able to 
arrive at a most likely theory of a precipitated type I 
diabetes autoimmune response by interferon therapy, the Board 
concludes that there was at that time no reasonable 
foreseeability of that outcome of the interferon therapy.  
The record appears to indicate relatively clearly that 
treating medical practitioners did not know why or how this 
outcome would have occurred, short of some knowledge that 
some adverse autoimmune responses may be precipitated by 
interferon therapy.  

The RO relied on an Italian study published in August 1996, 
which sought to answer precisely whether alpha-interferon 
therapy (the type of interferon therapy administered to the 
veteran) "may induce insulin autoantibody development in 
patients with chronic viral hepatitis," based on recent 
reports of development of type I diabetes mellitus in 
patients administered that therapy for viral hepatitis.  The 
study reviewed 60 cases, and found an increase in auto-
antibody positivity in increased percentages of these 
patients following six and twelve months of therapy.  
However, actual onset of diabetes mellitus type I did not 
occur in any of those patients during the study.  

The Board derives from its review of the August 1996 study a 
conclusion opposite that of the RO.  The presence of the 
study in 1996 supports the proposition that this was a newly 
observed phenomenon in 1996, and hence was not a widely 
recognized phenomenon in 1995 when the veteran received the 
therapy.  Further, the absence of development of type I 
diabetes by any of the patients in the study, despite careful 
monitoring for such occurrence, confirms that such an outcome 
is not commonplace among those administered alpha interferon 
for treatment of viral hepatitis.  Thus, the study supports 
the position that at the time the veteran was administered 
the interferon therapy, development of diabetes mellitus, 
type I, as a consequence of that therapy was not a reasonably 
foreseeable outcome by a medical practitioner in either 
advising the patient or administering such therapy.  

The Board perceives essentially no medical evidence of record 
to support the position that development of type I diabetes 
mellitus was a reasonably foreseeable outcome at the time the 
interferon therapy was administered.  We recognize that this 
is an unusual issue, and that the medical evidence is by no 
means unequivocal.  Therefore, without finding error in the 
previous action taken by the RO, the Board will resolve 
reasonable doubt in favor of the appellant, and will conclude 
that service connection for diabetes mellitus, type I, as a 
result of medical treatment administered by VA, which result 
was not a reasonably foreseeable consequence of that medical 
treatment for which the veteran gave his informed consent, is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hepatitis C is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1151 for diabetes 
mellitus, type I, is granted.  


REMAND

The veteran has claimed entitlement to an increased 
evaluation for his left knee disorder.  He was most recently 
afforded a VA examination to address the nature and severity 
of the disorder in October 2006.  Although the examiner noted 
the veteran's complaints and provided details of an 
examination which addressed joint laxity and range of motion, 
the examiner failed to adequately address the degree to which 
functional use of the knee is impaired by such factors as 
pain on undertaking motion, fatigue, weakness and/or 
incoordination, as required pursuant to 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown,  8 Vet. App. 202 (1995).  Rather, 
the examiner merely stated, "With regard to DeLuca factors, 
pain has the major functional impact."  This will not 
suffice.  The prior VA examination addressing his knees, in 
April 2003, was more cursory than that in October 2006.  

In addition, in Appellant's Brief, dated in November 2008, 
the veteran's representative raised the issue of entitlement 
to separate or additional compensation for a tender surgical 
scar resulting from excision of Baker's cysts from the left 
knee.  This should be appropriately considered by the RO upon 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to report 
all treatment received for his left knee in 
the course of the present appeal, and should 
be asked to submit any pertinent evidence in 
his possession.  The RO should obtain any as-
yet-unobtained treatment records from any 
indicated sources, with appropriate 
authorization.  All records and responses 
received should be associated with the claims 
file.  

2.  Thereafter, the veteran should be afforded 
an orthopedic examination of the left knee for 
compensation purposes, to determine the nature 
and severity of his service-connected 
disability.  The examiner should assess the 
level of functional impairment of the left 
knee.  In addition, active and passive range 
of motion should be recorded.  All necessary 
tests should be performed.

a.  In determining range of motion, 
limitation of motion due to pain should be 
reported.  The examiner should address the 
presence and extent of any pain, pain on 
motion, weakened movement, excess 
fatigability, and incoordination.  The 
examiner should note that the requested 
examination was necessitated by the failure 
of the October 2006 VA examiner to address 
the nature and extent of any additional 
functional impairment due to these factors.  
To the extent feasible, additional 
limitation of motion due to weakened 
movement, excess fatigability and 
incoordination should also be assessed.  

b.  The examiner should also address the 
veteran's surgical scar of the left knee, 
as related to excision of Baker's cysts.  
The examiner should address whether these 
are related to the veteran's service-
connected left knee disorder.  The examiner 
should also address any resulting 
tenderness, functional impairment, 
adherence to underlying tissues, or other 
disability associated with that post-
operative scar.  




c.  The claims folder, to include a copy of 
this Remand, must be available to the 
examiner for review in conjunction with the 
examination, to provide a history of the 
knee disorder.  This should include review 
of past VA examination records, including 
most recently in April 2003 and October 
2006, as well as the veteran's history of 
right lower extremity atrophy and 
neuromuscular impairment as status post 
gunshot wound to the spine (unrelated to 
service).  The examiner should consider the 
degree to which the veteran's knee disorder 
may have increased in severity since prior 
examinations, including based on any 
incapacitating exacerbations.  All findings 
should be reported in detail.  The examiner 
should address the degree to which any 
allegations of increased severity of the 
left knee disability are supported by 
objective findings. 

d.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered without resorting to 
medically unsupported speculation, this 
should be stated.

3.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


